United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
               IN THE UNITED STATES COURT OF APPEALS                  August 22, 2003

                            FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                           Clerk


                                No. 02-11229
                              Summary Calendar


     TERRY W. BRUTON,

                                                 Plaintiff-Appellant,

          versus

     ROBERT TREON; JAMES MOONEYHAM;
     C. TUCKER, Director of Nurses;
     ANN ESCALERA; SERENA IRONS;
     VICTOR ORE; WOOLENDS, Dr.;
     HARRY EDWARDS, Unit Health Administrator,

                                                 Defendant-Appellees.



          Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:01-CV-75-R



Before GARWOOD, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terry W. Bruton, Texas prisoner # 703691, appeals the summary

judgment in    favor   of    the   defendants,    employees   of    the    Texas

Department of Criminal Justice, on his 42 U.S.C. § 1983 action.                He

asserts that the defendants were deliberately indifferent to his



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
medical needs in failing to conduct sufficient testing to identify

and treat his medical condition.

      Bruton has not, however, produced summary judgment evidence

which would support a finding that the defendants knew “that

[Bruton faced] a substantial risk of serious harm and disregard[ed]

that risk by failing to take reasonable measures to abate it.”

Farmer v. Brennan, 114 S. Ct. 1970, 1984 (1994).               Rather, he has

merely identified a disagreement with the steps taken to treat him,

and has, at best, established only negligence on the part of prison

employees, a level of culpability insufficient to give rise to a

constitutional violation.       See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).

      Bruton   also   asserts   that    the      district   court   prematurely

granted summary judgment because the defendants failed to comply

with a discovery order.     In light of Bruton’s failure to establish

a   constitutional    violation,   he      has    not   established   that   the

defendants’ failure to provide him with the name of one of the

doctors who treated him would have affected the outcome of the

case.

      Bruton has not shown the existence of a genuine issue of

material fact.   See Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2552

(1986).   Consequently, the judgment of the district court is

                                AFFIRMED.




                                       2